Case 3:19-mc-00136-RMS Document 11 Filed 01/30/20 Page 1 of 3

 

 

a Uniter STATES Nistaiet Court
| District Court OF Con ect cut

 

oe | Unite d States OF America oc ket No: 3\4-Wc- 136 RMS

| =\/= And
Allan Mann Svsekez Noe 3: \¢-CR-274 cH |

_ Seren AT’ S Merion To lea are Coudt Aepor tired
DereNse Couwlset ATTY SAV Ring.

bs detendant AMaw Vann File this Wotton with ie

| Cou fox tee Cauvt’ + seev win ate We abpontmenk-
and lege Sevvices of Cou & Glo Powtec othe, Atty,
David Ring wilh Wmaecate effect dood on Fic ellowing Facey

4), tact- 4: Ty moyfec tive aesistance ot COUNSEL. in total
Violation of iy Sixty C6") Amendment Rights.
2). cr -2! thy Court abbointe d defense counsel, Atty, Dovid
Ring totally Lacles The legak knowledge of
he ablolicaby lity of tre ° "est Srep- Act CRSA and
es applicable “Sections Abliicable te his chient Which
has Leen a Constant best ls. between ihe defend Qu (TF
| anck Vis defense Counce , Athy. avid Kina Semce.
lOct. AONF to dls Even wits Re oo F of ** Hast
sTtte Act” Deh me nic Sections tet ave
Appl calle. “ts 60. yfeow olds, Non-~ Nikon Offense
defendarts, | wiesPectwe wf Thew Lege Shits,

 

 

 
| Case 3:19-mc-00136-RMS Document11 Filed 01/30/20 Page 2 of 3

3). | act Aci- I My cove appointed ee Couinse, Ady. Vavid
| Ring is Ce pled ay Lost wikK yespect: fest
STte- Ast Policy Sarees: Sections 7 ? appl cabili ty t-
his cwn chew anc have made alsa lute \y No < lent
or atte met Are Sink Ou sf Re bs Feet’ > teP- Act
and ‘ks Policy Statements?” md eed apples “ty this
defenda dant. Not only TRA; Atty. David rng has
||Sons tet atly bee ma "cing Vn vase, wGoneie a 6 and
inacc wieshe st= emenks ts teteUy Contvary Co
Mohtoed bb oe Step - Prev? ® ond ses iwalole mertchion
{te Speefic GO- “\ eo alc Non -Nu ery’ “defendants.
Ty tte VWolation =f defndaut’s sixtts (6™)
Amendment Cy hiss Ly be Rechue assistoan Ce
of CounSeb’
A). het As ue 4% Atty. David emgs Lace of lenovo ledge
Wii fespect an Tnstriutcd ° est Sle p- Act”
| Ralicy Sttements and es app licabils WS i Ves Ovrew
GO-Yeow Vd defendant; STILL thinks the defendant
who ‘Was Sontonec ed Ys 1S Moles is te sewe 1S- Mouths
when The "yet Step-Act”” Relic Sttements
| Conpletely, States eth ovwise. Ye) \edaue ts _NoNn- VicLexT
|Eo- ~ ven O\d6) invocbe chive of Legak glee.
5). rer" - So Unde wv th-e bbe ot Step- Ack (esa? the
 defenclant_ is Ge seve Ls % 1g monte =
1a. Months | aad Nov 16-Months plus, AS 60- ye aw
‘old. Th total vialeckion of defey dawt’s Eighth (gm)
Amendmen Kigwes.
Respectwely wilh ieess undispubed tuets Ww mm Sapo O_ a
Habowte apbomtrd dufense concn. Ality . (ings Tet emacs
lonch deficiencies: 2 cespect-Fully yeavest Fre Cowt

-_—

eS

 
Case 3:19-mc-00136-RMS Document 11 Filed 01/30/20 Page 3 of 3

vey trmmete Atty, Davud  ihds leqed Sew Ces and
Heep ts" K New cle-feusd “con sek = deten clot,
ad reayesh hak my MWothon be Geanted. Shake You.

 

Nee: To Jan/24 /2.020 Salm ted By Netendant:
rg nec: Allan Mann
Call law Wan ny

 

fRooF CF Geenos

 

UL se undexergned tieh-fy and Ske that the

lJ Tdi vila als, aitine Ss and ewhhes Powe a below Were
ssevved wil Same OM HIS Tan / 24 /202r0 hoy woh

Class Mad by The Neen nt» _

 

i Refend ant?
oo Saned: Allan! OW \a hy
TheYS bretich Comt Clerks offal CAl\an Mano)
US DNisstict Cowt of Cyt. D1 a26046014
14l chil Gt. New Haven, CT M. dS. <
pO. Box 229002

 

Ai. Daud Ling Piccllyn NY 11232

 

 

 

Nana and Wig Ag gin | Lp

 

1265S chwch &.
(New Haven, CT S6S10

 

 

‘The Asast. Distuct Ailwrivey

is Mish Aths. GAaw of
“is7 chuvch Sh ~

New Haven, Cl 66510

 

 

3)
